— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated September 3, 1981 and made after a statutory fair hearing, which affirmed a determination of the local agency discontinuing petitioner’s grant of public assistance in the category of aid to dependent children. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination to discontinue petitioner’s grant of public assistance on the ground that the petitioner’s husband, the father of her children, was residing in the household, is supported by substantial evidence appearing on the record as a whole, including, inter alia, the petitioner’s admissions at the fair hearing. The determination must therefore be confirmed and the proceeding dismissed, as the petitioner fails to satisfy the statutory criteria of categorical eligibility for aid to dependent children set forth in section 349 (subd B, par 1) of the Social Services Law (see US Code, tit 42, § 606, subd [a]; Matter of Wright v D’Elia, 83 AD2d 951; Matter of Hairston v Toia, 79 AD2d 1011). Our confirmance of the State commissioner’s determination cannot, however, affect the petitioner’s right to apply for benefits under section 158 or 349 (subd B, par 1-a) of the Social Services Law (see, also, US Code, tit 42, § 607, subd [a]), or to reapply for benefits under section 349 (subd B, par 1) of the Social Services Law should the circumstances warrant it. Mangano, J. P., Thompson and Gulotta, JJ., concur.